Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

This communication is an Examiner's reasons for allowance in response to application filed on August 26, 2019, assigned serial 16/550,930 and titled “STEERINTG CONTROL APPARATUS”.
The following is the Examiner's statement of reasons for the indication of allowable subject matter:
After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable.  Thus, it is found that the application is now in condition for allowance.
Although the prior art disclose several claimed limitations, none of the references teaches a steering control apparatus which includes a steering wheel; a column including a column shaft having one end with which the steering wheel is coupled and a worm wheel reduction gear that is coupled with the other end of the column shaft and includes one or more first coupling grooves; a reactive force generator that includes a worm shaft engaged with the first coupling grooves, a coupling bearing coupled with one end of the worm shaft and including one or more second coupling grooves, and a reaction motor coupled with the other end of the worm shaft and generating a reactive torque for rotation of the steering wheel; a solenoid including a rod that can be coupled with the second coupling grooves and a housing that is connected to the rod; and a controller that cheeks a state of a vehicle and outputs a turn-off signal performing control such that the rod protrudes to the outside of the housing and is coupled with the second coupling grooves or a turn-on signal performing control such that the rod enters the inside of the housing and is decoupled from the second coupling grooves based on a result of checking (claims 1, 7 and 12).
Claims 1-12 are allowable over the prior art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday-Thursday from 7:00 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.






									

								
March 12, 2021	
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661